AMENDMENT TO EMPLOYMENT AGREEMENT

        Pursuant to Section 14(b) of the FIRST AMENDED AND RESTATED EMPLOYMENT
AGREEMENT (the “Agreement”), dated January 1, 2008, by and between OSHKOSH
CORPORATION, a Wisconsin corporation (the “Company”), and ROBERT G. BOHN (the
“Executive”), Section 3(a) of the Agreement is hereby amended, effective as of
February 1, 2009, to read in its entirety as follows:

        (a)       Base Salary. Subject to adjustment in accordance with this
subsection (a), the Executive shall receive a base salary, payable not less
frequently than monthly in arrears, at the annual rate of not less than
$1,150,000. The Committee shall review the Executive’s base salary annually to
determine whether such salary should be increased based upon (i) the Company’s
performance and/or the Executive’s performance, (ii) an assessment of
competitive practice as determined by the Committee or, in the Committee’s sole
discretion, by an independent compensation consultant and (iii) such other
criteria as the Committee shall consider in its sole discretion. Further, if the
Executive initiates or agrees to a general reduction of base salaries of
executive officers of the Company, then such base salary shall be subject to
reduction on the same basis and terms that apply to the other officers of the
Company. Notwithstanding the foregoing, for the period from February 1, 2009 to
September 30, 2009, the Executive shall receive a base salary at an annual rate
that represents a 15% reduction from the annual rate in effect on January 31,
2009, and as of the close of business on September 30, 2009, the annual rate in
effect on January 31, 2009 will be reinstated. (In this Agreement, the term
“Base Salary” shall mean the amount established and adjusted from time to time
pursuant to this subsection (a).)

OSHKOSH CORPORATION EXECUTIVE

By:  /s/ Kathleen J. Hempel /s/ Robert G. Bohn         Name:  Kathleen J. Hempel
Robert G. Bohn         Title:  Human Resources Committee Chair

Attest:_______________________________
         Name:____________________________
         Title:_____________________________